In an action, inter alia, to recover damages for breach of contract, the defendant Michael S. Pascazi appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Brands, J.), dated February 28, 2006, as denied his motion pursuant to CPLR 5015 to vacate an order of the same court dated March 3, 2005, which directed the release to the plaintiffs attorneys of a certain undertaking, and granted those branches of the plaintiff s cross motion which were for Em award of an attorney’s fee incurred in defense of the motion as a sanction pursuant to 22 NYCRR 130-1.1 to the extent of awarding the pkdntiff Em attorney’s fee in the sum of $1,500 and $100 in motion costs.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion to vacate the order dated March 3, 2005, inter alia, directing the release of an undertaking (see Matthews v Castro, 35 AD3d 403, *744404 [2006]; Teachers Ins. & Annuity Assn. v Butler, 803 F2d 61, 65 [1986]; see also Forte v Cities Serv. Oil Co., 195 AD2d 805, 807 [1993]).
The appellant’s remaining contentions are without merit. Rivera, J.P., Santucci, Covello and Balkin, JJ., concur.